Name: 87/307/EEC: Council Decision of 9 June 1987 amending Council Decision 83/624/EEC concerning a plan for the transnational development of the supporting infrastructure for innovation and technology transfer (1983 to 1985)
 Type: Decision
 Subject Matter: research and intellectual property;  business classification;  technology and technical regulations;  economic policy
 Date Published: 1987-06-13

 Avis juridique important|31987D030787/307/EEC: Council Decision of 9 June 1987 amending Council Decision 83/624/EEC concerning a plan for the transnational development of the supporting infrastructure for innovation and technology transfer (1983 to 1985) Official Journal L 153 , 13/06/1987 P. 0045 - 0047*****COUNCIL DECISION of 9 June 1987 amending Council Decision 83/624/EEC concerning a plan for the transnational development of the supporting infrastructure for innovation and technology transfer (1983 to 1985) (87/307/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas it is vital to the future of the Community to improve the environment for enterprises, in particular for small and medium-sized enterprises, with a view to fostering their capacity for industrial innovation and commercial dynamism and, also, to ensure that the best use of the dimension afforded by the common market is made by the Member States and above all by the enterprises themselves, in order that they may develop in a competitive, unified and free market; Whereas at the meeting of the Heads of State or Government held in Luxembourg on 2 and 3 December 1985, the Community set itself the objective of strengthening the scientific and technological foundations of European industry and encouraging the development of its international competitiveness, in particular by supporting enterprises, especially small and medium-sized enterprises, both in their technological research and development work and in their efforts to cooperate with one another transnationally at Community level; Whereas, while it is primarily for enterprises to introduce new technology and innovations, innovation and technology transfer can nevertheless be stimulated by suitable measures; Whereas the efforts already being made in the framework of the plan for the transnational development of the supporting infrastructure for innovation and technology transfer need to be continued and reinforced; Whereas the first two annual progress reports on the implementation of Council Decision 83/624/EEC (4), as amended by the Act of Accession of Spain and Portugal, are encouraging even if a more in-depth study of the results obtained in the matter is not yet to hand; Whereas rapid efforts need to be made to facilitate the gradual and harmonious integration of the new Member States into the plan to enable them to take full advantage as soon as possible of the measures adopted and to participate in the work being done; Whereas the disparity between the levels of advice and support available to firms, particularly small and medium-sized enterprises, in the different Member States needs to be reduced by appropriate means such as training of specialists in technology transfer, in innovation management and financing; Whereas a full evaluation of the results obtained and the experience gained over a period long enough to have been really meaningful is needed with a view to preparing solid proposals for a five-year programme for the transnational promotion of innovation and technology transfer (1989 to 1994); Whereas it would therefore be expedient in the meantime to extend the plan to 31 December 1988 with the new title of 'Strategic Programme for Innovation and Technology Transfer (SPRINT programme)', and it should be appropriate to adopt an updated list of priority actions for the same period; Whereas it is necessary to integrate the measures laid down by this Decision into a set of coordinated Community actions; Whereas Decision 83/624/EEC should be amended accordingly, HAS DECIDED AS FOLLOWS: Article 1 Decision 83/624/EEC is hereby amended as follows: 1. The heading shall be replaced by the following text: 'Council Decision of 25 November 1983 concerning a strategic programme for innovation and technology transfer (SPRINT programme)'; 2. Article 5 shall be replaced by the following: 'Article 5 The revised programme shall apply for the period running from 25 November 1986 to 31 December 1988. The funds estimated as necessary for the execution of the entire programme amount to 18,6 million ECU, including 8,6 million ECU for the revised programme.' 3. In Annex I: - the last paragraph of the preamble shall be deleted, - the following point shall be added to Chapter 2: '2.4. Development of pilot basic and further training programmes, transnational in aim or in nature, for specialists in technology transfer and innovation management and financing'. 4. In Annex II: - in point A.3), the phrase 'on the preparation of the annual list of priorities and' shall be deleted, - point F shall be deleted. Article 2 Annex III shall be replaced by this Decision. Done at Luxembourg, 9 June 1987. For the Council The President H. DE CROO (1) OJ No C 278, 4. 11. 1986, p. 3. (2) OJ No C 125, 11. 5. 1987. (3) OJ No C 83, 30. 3. 1987, p. 4. (4) OJ No L 353, 15. 12. 1983, p. 15. ANNEX 'ANNEX III PRIORITY ACTIONS FOR THE PERIOD COVERED BY THE REVISED PROGRAMME 1. Support for the establishment and initial activities of liaison mechanisms between advisory bodies for technology and management, particularly for small and medium-sized enterprises (SMEs). 2. Organization of transnational activities and dissemination on a Community-wide scale of information concerning innovation and technology transfer, in particular: (a) use of the results from research and development carried out in the public sector or financed by the public sector; (b) collecting information on technology developed in certain regions of the world where access to information is difficult; (c) initiatives to develop opportunities for cooperation between firms, particularly SMEs; (d) supply and demand of transferable technologies, for example by means of databases, technology marts and technology fairs; (e) impact of problems connected with industrial property on innovation; (f) improvement of access to knowledge on technical standards and regulations; (g) analyses of future needs in the context of the assessment of new technologies; (h) research/industry interface; (i) promotion of the role of innovation in the modernization of traditional industries. 3. Organization of pilot activities, transnational in aim or in nature, relating to the training of technology transfer specialists on the management and financing of innovation and related fields in firms, in particular, small and medium-sized enterprises; 4. Establishment of liaison mechanisms between local authorities as agents in the innovation process, as regards both the possibility of fostering innovation through cooperation on procurement and their role, or that of equivalent bodies responsible for innovation, in the creation of a favourable environment for innovation on a local level. 5. Within the framework of the Advisory Committee for Innovation and Technology Transfer, and with a view to concertation between Member States, exchanges of information, experience and opinions on national and Community measures designed to promote innovation and technology transfer, their effects and their efficiency. In this context, identification of new opportunities for transnational action and proposals for their realization.'